Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 4/21/2020, claims 5-7 are cancelled, claims 3, 4, 8 and 10 are amended and claim 11 is newly added.
Claims 1-4 and 8-11 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/IB2018/058297, filed on 10/24/2018.  The instant application claims foreign priority to IT102017000122135 filed on 10/26/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/21/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 4/21/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art is silent on the instantly claimed compound of formula (I). The closest applicable prior art is that of Nordquist et al. (US 6,756,363; 2004, PTO-892), wherein the following 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nordquist does not disclose that the same product can be formed by reacting hyaluronate with a reducing sugar in the presence of NABH4, however, Nordquist does suggest that the viscoelastic materials formed using the chitosan derivative of the invention can be prepared with other viscoelastic materials, including hyaluronic acid (HA).(Col. 1) Moreover, procedures for deacetylating HA to produce free amine groups are well known in the art. Hence, it would be reasonable for one of ordinary skill in the art to envision deacetylating HA and applying the reducing sugar/NaBH4 reaction of Nordquist, to said deacetylated HA to prepare an alternative viscoelastic material, namely galactosylated HA, thereby prima facie arriving at the instant invention. However, the instant specification and evidence of record, demonstrates unexpected results, which overcomes a prima facie case of obviousness. Specifically, the working examples show that the instant compounds of formula (I) are effective to reduce expression of TGF-beta1, which is in contrast to what is known in the art for HA and HA amide derivatives, such as that disclosed by Zori et al. and Yu-Tsang Lee et al. (IDS), where said HA and HA amide derivatives act to increase expression of the inflammatory marker TGF-beta1. Therefore, the instant claims are novel and non-obvious over the closest applicable prior art, because Nordquist contains no recognition of the TGF-beta1 reducing capacity of HA derivatives.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DALE R MILLER/Primary Examiner, Art Unit 1623